                Case 1:19-cv-11993-NMG Document 35 Filed 10/05/20 Page 1 of 15



                                 UNITED STATES DISTRICT COURT
                                            FOR THE
                                  DISTRICT OF MASSACHUSETTS

                                                    §
Estate of Richard Fontaine,                         §
                      Plaintiff,                    §
                                                    §    Civil Action No. 1:19-cv-11993-NMG
                    v.                              §
                                                    §
Frito-Lay, Inc.,                                    §
                           Defendant.               §
                                                    §



                        DEFENDANT FRITO LAY INC.’S
                  MEMORANDUM OF LAW IN SUPPORT OF ITS
                MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                        AND REQUEST FOR SANCTIONS
 _____________________________________________________________________________

                                           INTRODUCTION

            Pursuant to Rules 37(d)(1)(A)(i), 37(d)(1)(A)(ii), 37(b)(2)(A)(v), 37(d)(3) and 41(b) of

the Federal Rules of Civil Procedure as well as the relevant decisional and statutory law related

to the same, Defendant Frito-Lay, Inc. (the “Defendant” or “Frito-Lay”), by and through its

counsel, Sulloway & Hollis, P.L.L.C., hereby moves for an Order dismissing the above matter.

As discussed below, this course of action is justified given that: (1) Charlette Fontaine (“Ms.

Fontaine”), the alleged personal representative of the Estate of Richard Fontaine – the Plaintiff in

the above matter (the “Plaintiff” or the “Estate”) – is not, in fact, the personal representative of

the Estate and thus does not have standing to pursue this case; (2) Ms. Fontaine failed to appear

for her properly noticed deposition; and (3) the Plaintiff has failed to provide notarized answers

to interrogatories propounded by Frito-Lay or any responses to document requests propounded

by Frito-Lay, despite a Joint Status Report establishing a set deadlines for production. While any

{C2139853.2 }                                        1
                Case 1:19-cv-11993-NMG Document 35 Filed 10/05/20 Page 2 of 15



one of these points alone would justify dismissal, taken together, it is clear that dismissal is both

just and proper.

            Moreover, given Ms. Fontaine’s failure to attend a duly-noticed discovery deposition

without good cause, Frito-Lay respectfully requests that the Court impose sanctions by ordering

Plaintiff to pay Frito-Lay’s reasonable costs and attorney’s fees associated with Ms. Fontaine’s

deposition and this Motion, pursuant to Rules 37(a)(5)(A) and 37(d)(1)(A)(i) of the Federal

Rules of Civil Procedure.

                               STATEMENT OF UNDISPUTED FACTS

            1.      This is a negligence action originally filed by Richard Fontaine on September 22,

2019. See, Complaint. In December 2019, Mr. Fontaine passed away due to unrelated reasons.

On February 11, 2020, Plaintiff’s counsel informed counsel for Frito-Lay of Mr. Fontaine’s

death, and that Charlette Fontaine, as “Executor” of the Estate, wished to pursue the claim. See,

Declaration of David Johnston, attached as Exhibit A.

            2.      On March 6, 2020, a “Motion for Substitution of Parties” was filed, resulting in

the above-name Plaintiff proceeding with this matter. Generally, the Plaintiff alleges Mr.

Fontaine “discovered a dead mouse in the bag of Frito-Lay Cheetos from which he was eating.”

Complaint, ⁋1.

            3.      On June 8, 2020, counsel for Frito-Lay emailed counsel for the Plaintiff to request

dates for the deposition of Ms. Fontaine. See, Declaration of David Johnston, attached as

Exhibit A. After receiving no response from Plaintiff’s counsel, on July 2, 2020, counsel for

Frito-Lay noticed the deposition of Ms. Fontaine for July 28, 2020 at his office in Needham,

Massachusetts. See, Notice of Taking Deposition, dated July 2, 2020, attached as Exhibit B.




{C2139853.2 }                                        2
                Case 1:19-cv-11993-NMG Document 35 Filed 10/05/20 Page 3 of 15



            4.      After being informed by Plaintiff’s counsel that traveling to Needham would pose

a hardship to Ms. Fontaine, counsel for Frito-Lay re-noticed her deposition to be held on the

same day, but in Worcester, Massachusetts instead of Needham. See, Revised Notice of Taking

Deposition, dated July 8, 2020, attached as Exhibit C; see also, Exhibit A.

            5.      As the Court is aware, on July 24, 2020, Frito-Lay filed a Motion to Compel

Discovery Responses in the above matter having not received the Plaintiff’s Rule 26 Disclosure

or the Plaintiff’s responses to written discovery; the former was due by May 31, 2020, the latter

was due on July 9, 2020. See, Frito-Lay’s Motion to Compel Discovery Responses [Filings #25

& #26]. Given that counsel for Frito-Lay could not meaningfully depose Ms. Fontaine without

the Estate’s responses to written discovery, on July 24, 2020, counsel for Frito-Lay cancelled her

deposition. See, Declaration of David Johnston, attached as Exhibit A.

            6.      On August 10, 2020, the Court issued an Order on Frito-Lay’s Motion to Compel

Discovery Responses and the Plaintiff’s Objection to the same, directing the Parties to meet and

confer to address the discovery dispute and to file a status report reflecting the same. Counsel

for the Parties telephonically met on August 12, 2020, to discuss their discovery dispute and filed

a Joint Status Report on August 18, 2020. See, Joint Status Report, dated August 18, 2020

[Filing #31]. Pursuant to the terms of that agreement, final and executed responses to the written

interrogatories propounded on the Plaintiff was to be provided to Frito-Lay by September 3,

2020, together with responses to Frito-Lay’s document requests. Id.

            7.      Based on this agreement, on August 26, 2020, counsel for Frito-Lay again

requested Ms. Fontaine’s deposition and provided a series of potential dates. See, E-Mail

Correspondence between David Johnston to Mark O’Brien, dated August 26 – 27, 2020,




{C2139853.2 }                                       3
                Case 1:19-cv-11993-NMG Document 35 Filed 10/05/20 Page 4 of 15



attached as Exhibit D. The next day, counsel for the Plaintiff informed counsel for Frito-Lay

that Ms. Fontaine was “still deciding on a Depo date.” Id.

            8.      On September 7, 2020, Plaintiff’s counsel informed counsel for Frito-Lay that

Ms. Fontaine had settled on having her deposition held on September 23rd. See, Declaration of

David Johnston, attached as Exhibit A.

            9.      Meanwhile, despite the terms of the Parties’ August 18th Joint Status Report as

well as the Plaintiff’s counsel’s assurances on September 2nd, 4th, 7th, 9th and 10th that notarized

interrogatory answers and responses to the Frito-Lay’s documents requests were forthcoming,

the Plaintiff failed to produce the outstanding written discovery. See, Declaration of David

Johnston, attached as Exhibit A.

            10.     On September 13, 2020, Plaintiff’s counsel provided signed – but not notarized –

interrogatory responses from his client. See, Relevant Excerpts of Plaintiff’s Answers to Frito-

Lay’s First Set of Interrogatories, attached as Exhibit E. As of the time of filing, Plaintiff’s

counsel has not provided responses to Frito-Lay’s requests for production.

            11.     In an effort to move this case forward, Frito-Lay opted to hold Ms. Fontaine’s

deposition despite the fact that written discovery was still outstanding. Accordingly, on

September 18, 2020, counsel for Frito-Lay noticed the deposition of Charlette Fontaine for

September 23, 2020 – the day she had chosen – to be held in Worcester, Massachusetts. See,

Notice of Taking Deposition, attached as Exhibit F.

            12.     At 4:05pm on September 22, 2020, Plaintiff’s counsel informed counsel for Frito-

Lay that Ms. Fontaine would not be attending her deposition, scheduled for 10:00 the next

morning. See, E-Mail Correspondence between Mark O’Brien and David Johnston, dated

September 22 – 23, 2020, attached as Exhibit G. Plaintiff’s counsel indicated that “Charlette



{C2139853.2 }                                        4
                Case 1:19-cv-11993-NMG Document 35 Filed 10/05/20 Page 5 of 15



says she won’t be attending the Deposition-- that she’s had a falling-out with members of [the

decedent’s] family including Gloria Castruccio and her Grandfather Richard Riel.” Id. Counsel

for Frito-Lay responded by email shortly thereafter, noting that “she’s obligated to show as the

representative of the estate. The depo was properly noticed and her family dispute does not

change that. I’m going to seek court sanctions if she doesn’t. Please advise her of my position

and let me know if she changes her mind.” Id.

            13.      On September 23rd, counsel for Frito-Lay arrived at the noticed location of Ms.

Fontaine’s deposition. See, Declaration of David Johnston, attached as Exhibit A. Ms.

Fontaine did not appear. Id. Counsel for Frito-Lay spoke on the record with respect to her non-

appearance and the lack of good cause to excuse her absence. Id.1

            14.      As noted above, Plaintiff’s counsel provided signed – but not notarized –

interrogatory responses on September 13th. See, Relevant Excerpts of Plaintiff’s Answers to

Frito-Lay’s First Set of Interrogatories, attached as Exhibit E. Interrogatory Number 1 asked,

in part, for the Plaintiff to identify “[the] date of [your] appointment as executor or

administrator” and to “identify the court of appointment.” Id. In response, Ms. Fontaine wrote:

“(appointment??).” Id.

            15.      Counsel for Frito-Lay was unable to ask Ms. Fontaine about her appointment (or

lack thereof) given her failure to appear at her deposition. Consequently, counsel for Frito-Lay

emailed Plaintiff’s counsel to ask whether or not Ms. Fontaine was, in fact, the Estate’s duly

authorized personal representative, and requested proof of the same. See, E-Mail

Correspondence between David Johnston and Mark O’Brien, dated September 23, 2020,




1
            Counsel for Frito-Lay has not yet received a copy of the transcript for Ms. Fontaine’s scheduled deposition,
            but can provide a copy to the Court once it is received from the stenographer.

{C2139853.2 }                                               5
                Case 1:19-cv-11993-NMG Document 35 Filed 10/05/20 Page 6 of 15



attached as Exhibit H. Plaintiff’s counsel responded that same day, stating: “She states that she

is. I’ll run down the veracity of that statement, and get back to you.” Id.

            16.     On September 29, 2019, the office for counsel for Frito-Lay searched the

Massachusetts Trial Court Electronic Case Access system for filings in the Middlesex Probate

Court regarding the Estate, as the decedent was a living in the Town of Stow immediately prior

to his death and died at Marlborough Hospital, both of which are located in Middlesex County.

See, Declaration of David Johnston, attached as Exhibit A. The Electronic Case Access system

indicates that no probate proceeding has been opened in Middlesex County with respect to

Richard Fontaine, and thus, there is no information indicating that Ms. Fontaine was appointed

personal representative of the Estate. Id.

            17.     On September 30, 2020, prior to filing the foregoing Motion/Memorandum of

Law, Frito-Lay’s counsel contacted Plaintiff’s counsel to request a telephonic meet-and-confer,

pursuant to Local Rule 37.1. See, Declaration of David Johnston, attached as Exhibit A. That

telephonic meet-and-confer was held the next day. Id. In that conversation, Plaintiff’s counsel

confirmed that he is unable to verify that Ms. Fontaine was ever appointed the personal

representative of the Estate. Id.

            18.     Based on the foregoing, this Motion follows.

                                              ARGUMENT

            I.      The Plaintiff’s Case Must Be Dismissed At This Time.

                    a. Because Ms. Fontaine is not the personal representative of the Estate, she
                       does not have standing to prosecute this action. Given that she cannot pursue
                       this claim on behalf of the Estate, dismissal is warranted at this time.

            19.     Under Massachusetts law, it is well recognized that a duly appointed personal

representative of “a decedent domiciled in the commonwealth at death has the same standing to



{C2139853.2 }                                       6
                Case 1:19-cv-11993-NMG Document 35 Filed 10/05/20 Page 7 of 15



sue and be sued in the courts of the commonwealth and the courts of any other jurisdiction as the

decedent had immediately prior to death.” M.G.L. ch. 190B, § 3-703(c); see also, Bennett v. R.J.

Reynolds Tobacco Co., No. 2017-0603-BLS, 2018 Mass. Super. LEXIS 3 (Suffolk County Sup.

Ct., Jan. 8, 2018) (noting that while a personal representative appointed under the Massachusetts

Uniform Probate Code will possess a cause of action that belonged to the deceased and devolved

to the estate, that a personal representative appointed under §3-108(4) will not possess those

same rights).

            20.     That said, the right to pursue a claim of the decedent only extends to the duly

appointed personal representative of an Estate. Id. “A dismissal is appropriate where the

plaintiff does not have standing to bring suit or if the party bringing suit is not the real party in

interest.” O’Connor Cafe of Worcester v. Liquor Liab. Joint Underwriting Ass’n, No. WO-CV-

99-1090-A, 1999 Mass. Super. LEXIS 346, *5 (Worcester Sup. Ct., Sept. 13, 1999). There is no

basis under Massachusetts law allowing an individual who is not the duly authorized personal

representative of an estate to prosecute a claim belonging to the estate.

            21.     Here, the Plaintiff has produced no proof that Ms. Fontaine is the duly appointed

personal representative of the Estate. Indeed, when Ms. Fontaine was asked about her

appointment, she wrote “(appointment??).” See, Relevant Excerpts of Plaintiff’s Answers to

Frito-Lay’s First Set of Interrogatories, attached as Exhibit E. The Electronic Case Access

system indicates that no probate proceeding has been opened in Middlesex County with respect

to Richard Fontaine’s passing. Declaration of David Johnston, attached as Exhibit A.

Critically, Plaintiff’s counsel has confirmed that Ms. Fontaine is no longer communicating with

him and he has nothing to verify that she was ever appointed as personal representative of the

Estate. Id.



{C2139853.2 }                                        7
                Case 1:19-cv-11993-NMG Document 35 Filed 10/05/20 Page 8 of 15



            22.     Simply put, because Ms. Fontaine is not the duly appointed personal

representative of the Estate, she cannot proceed as the Plaintiff in this matter. Only the personal

representative of an estate may prosecute a claim belong to the estate, and Ms. Fontaine is not

empowered to do so. Therefore, pursuant to the above-listed statutory and decisional law, this

case must be dismissed.

                    b. Ms. Fontaine’s failure to attend her deposition warrants dismissal of the
                       Plaintiff’s Complaint.

            23.     Federal Rule of Civil Procedure 37(d)(1)(A)(i) provides that the Court may order

sanctions if “a party or a party’s officer, director, or managing agent…fails, after being served

with proper notice, to appear for that person’s deposition.” Such sanctions include dismissal.

See, Rule 37(d)(3) (“Sanctions may include any of the orders listed in Rule 37(b)(2)(A)(i)—

(vi)”); see also, Rule 37(b)(2)(A)(v) (providing that if “a party or a party’s officer, director, or

managing agent…fails to obey an order to provide or permit discovery, including an order under

Rule 26(f), 35, or 37(a), the court where the action is pending may issue further just orders”

including “dismissing the action or proceeding in whole or in part”). Moreover, Rule 41(b)

provides that the Court may dismiss an action if “the plaintiff fails to prosecute or comply with

these rules or a court order.”

            24.     Here, the Plaintiff has directly violated the standards set forth in Rule 37(d):

despite Frito-Lay properly noticing the deposition of Charlette Fontaine, the alleged personal

representative of the Estate, and despite the fact the deposition was scheduled on a date and at a

location convenient to her, Ms. Fontaine failed to appear for her deposition. See, Notice of

Taking Deposition, dated September 23, 2020, attached as Exhibit F; Declaration of David

Johnston, attached as Exhibit A.




{C2139853.2 }                                         8
                Case 1:19-cv-11993-NMG Document 35 Filed 10/05/20 Page 9 of 15



            25.     To the extent Ms. Fontaine is the personal representative of her father’s Estate,

she was obligated to appear for her deposition. See, F.R.C.P. 37. (To the extent she is not, as

discussed above, this matter must be dismissed as she does not have standing to prosecute a

claim of the Estate). The fact that Ms. Fontaine had a falling out with members of her family has

no bearing on her ability to be deposed. See, E-Mail Correspondence between Mark O’Brien

and David Johnston, dated September 22 – 23, 2020, attached as Exhibit G. She would not

have had to see or interact with her family members at her deposition. Her excuse as to her non-

appearance does not provide good cause not to appear at the duly noticed deposition.

            26.     Given that Ms. Fontaine failed to appear for her duly-noticed Rule 30 deposition,

the sanction of dismissal is appropriate and consistent with the Federal Rules of Civil Procedure,

which recognize that a party’s failure to appear for their deposition warrants sanctions, including

dismissal. See, Rule 37(d)(1)(A)(i); see also, Rule 37(b)(2)(A)(v). Moreover, Ms. Fontaine’s

failure to appear for her deposition (or provide meaningful discovery responses, as discussed

below) amounts to a failure to prosecute, further justifying dismissal under Rule 41(b).

            27.     A dismissal of plaintiff’s claims is also well supported by the relevant decisional

law. In Guex v. Allmerica Fin. Life Ins. & Annuity Co., the First Circuit affirmed the District

Court’s dismissal of an action as a sanction for the plaintiff’s conduct. 146 F.3d 40 (1st Cir.

1998). There, the plaintiff failed to attend a deposition noticed by defendant. After failing to

explain his failure to attend the deposition, the District Court dismissed the plaintiff’s action

pursuant to Federal Rule of Civil Procedure 37(d). The First Circuit affirmed, noting that the

plaintiff’s failure to attend the deposition and failure to explain his non-attendance demonstrated

a lack of respect for the judicial process. See, id.; see also, Lonardo v. City of Boston, No. 06-




{C2139853.2 }                                         9
                Case 1:19-cv-11993-NMG Document 35 Filed 10/05/20 Page 10 of 15



12033-RGS, 2008 U.S. Dist. LEXIS 40540 (D. Mass., May 20, 2008) (dismissing plaintiff’s case

following his failure to attend his own deposition and the Court’s orders related to same).

            28.      It is well recognized that there is “nothing in the rule that states or suggests that

the sanction of dismissal can be used only after all the other sanctions [available under Rule 37]

have been considered or tried.” Damiani v. Rhode Island Hosp., 704 F.2d 12, 15 (1st Cir. 1988).

Indeed, “[t]he most severe in the spectrum of sanctions provided by sanction or rule must be

available to the [] court in appropriate cases, not merely to penalize those whose conduct may be

deemed to warrant such a sanction, but to deter those who might be tempted to such conduct in

the absence of such a deterrent.” Guex, 146 F.3d at 42 (quoting National Hockey League v.

Metropolitan Hockey Club, Inc., 427 U.S. 639, 643 (1976)); see also, HMG Prop. Investors, Inc.

v. Parque Industrial Rio Canas, Inc., 847 F.2d 908, 918 (1st Cir. 1988) (“The law is well

established in this circuit that where a noncompliant litigant has manifested a disregard for orders

of the court and been suitably forewarned of the consequences of continued intransigence, a trial

judge need not first exhaust milder sanctions before resorting to dismissal”).

            29.      Here, not only did Ms. Fontaine fail to attend a properly noticed deposition – on a

date she selected at a location that was convenient for her – but no good cause exists for her non-

attendance. Giving due regard to the deterrent effect of dismissal, it cannot be said dismissal is

too draconian a sanction, here. Ms. Fontaine’s failure to attend her deposition must be

considered in the broader context of the Plaintiff’s failure to prosecute this case, which includes

not only her failure to attend her deposition, but the Plaintiff’s failure to supply notarized

interrogatory responses, failure to supply any response to written document requests, her

substantial delay in the production of materials identified in the Plaintiff’s Rule 26 disclosure, as




{C2139853.2 }                                          10
                Case 1:19-cv-11993-NMG Document 35 Filed 10/05/20 Page 11 of 15



well as the Plaintiff’s failure to identify and provide documentation as to the actual personal

representative of the Estate.

            30.      Accordingly, similar to the Court in Guex, dismissal in this case is proper.

                     c. The Plaintiff’s repeated discovery violations warrant dismissal at this time.

            31.      Further, Rule 37(d)(1)(A)(ii) provides that the Court may order sanctions if “a

party, after being properly served with interrogatories under Rule 33 or a request for inspection

under Rule 34, fails to serve its answers, objections, or written response.” Such sanctions

include dismissal. See, Rule 37(d)(3) (“Sanctions may include any of the orders listed in Rule

37(b)(2)(A)(i)—(vi)”); see also, Rule 37(b)(2)(A)(v) (providing that if “a party or a party’s

officer, director, or managing agent…fails to obey an order to provide or permit discovery,

including an order under Rule 26(f), 35, or 37(a), the court where the action is pending may issue

further just orders” including “dismissing the action or proceeding in whole or in part”).

Moreover, Rule 41(b) provides that the Court may dismiss an action if “the plaintiff fails to

prosecute or comply with these rules or a court order.”

            32.      For the purposes of this Motion only, Frito-Lay incorporates by references the

procedural history outlined in its Motion to Compel Discovery Responses. See, Filings #25 &

#26. As stated in those pleadings and as discussed above, Frito-Lay has had to expand

extraordinary energy and efforts in an attempt to move this case forward, only to be faced with

the Plaintiff’s refusal to prosecute. The Plaintiff has repeatedly delayed providing information,

despite agreed-upon deadlines, and has offered no good cause for those delays. More to the

point, the cumulative nature of Ms. Fontaine’s failure to attend her deposition, the Plaintiff’s

failure to supply discovery responses, and the Plaintiff’s failure to identify the personal




{C2139853.2 }                                         11
                Case 1:19-cv-11993-NMG Document 35 Filed 10/05/20 Page 12 of 15



representative of the Estate – the cornerstone in the Plaintiff’s ability to continue this litigation –

clearly illustrates that the Plaintiff has not prosecuted this case in good faith and has no intent to.

            33.      Therefore, pursuant to Rules 37(d)(1)(A)(ii), 37(b)(2)(A)(v), and 41(b), dismissal

is proper at this time.

            II.      The Court Should Sanction the Plaintiff for Charlette Fontaine’s Failure to
                     Appear at Her Properly Noticed Deposition, Particularly Given That No
                     Good Cause Exists for Her Failure to Appear.

            34.      Federal Rule of Civil Procedure 37(d)(1)(A)(i) provides that the Court may order

sanctions when “a party or a party's officer, director, or managing agent…fails, after being

served with proper notice, to appear for that person’s deposition.” See also, LR 1.3. It is well

recognized that “failure to appear for a deposition is strictly construed” and that Rule 37(d)

sanctions apply “when a deponent literally fails to show up for a deposition session.” R.W. Int'l

Corp. v. Welch Foods, Inc., 937 F.2d 11, 15 (1st Cir. 1991) (internal citations omitted); see also,

7 Moore’s Federal Practice - Civil § 37.91. Such is the situation, here.

            35.      Federal Rule of Civil Procedure 30(a)(1) provides that a party may depose “any

person” by oral questions without leave of the Court. See, Rules 30(a)(1) and 30(a)(2). Pursuant

to Rule 30(b)(1), counsel for Frito-Lay properly noticed Ms. Fontaine’s deposition. Counsel

provided reasonable written notice of Ms. Fontaine’s deposition, even going so far as to hold the

deposition at a convenient location for Ms. Fontaine on a day she selected. See, Notice of Taking

Deposition, dated September 23, 2020, attached as Exhibit F; Declaration of David Johnston,

attached as Exhibit A. The notice of deposition included the time and place of the deposition

and the deponent’s name and address, as required by the Rule. Id.; see also, Rule 30(b)(1).

Despite these efforts, Ms. Fontaine did not appear for her deposition.




{C2139853.2 }                                        12
                Case 1:19-cv-11993-NMG Document 35 Filed 10/05/20 Page 13 of 15



            36.      The plain text of Rule 37(d)(1)(A)(i) makes clear that it is directly applicable to

this situation, stating that sanctions may be ordered when a party “fails, after being served with

proper notice, to appear for that person’s deposition.” Given that Ms. Fontaine failed to appear

for her duly-noticed Rule 30 deposition and given the lack of good cause regarding that failure,

sanctions under Rules 37(d)(1)(A)(i) and 37(a)(5)(A) are appropriate. See also, Rule 30(d)(3)(C)

(citing Rule 37(a)(5) for awarding expenses with respect to failure to appear for a deposition

under Rule 30); Rule 30(d)(2) (authorizing “an appropriate sanction” for conduct that “impedes,

delays, or frustrates the fair examination of the deponent”).

            37.      Such a course of action would not only be consistent with the plain text of the

Rules, but would be consistent with the well-established decisional law on this topic, holding that

sanctions are appropriate when a party fails to attend a properly noticed deposition. See,

F.R.C.P. 37(a)(5)(A) (providing that, upon granting a motion filed pursuant to the Rule, that the

Court “must … require the party … whose conduct necessitated the motion … to pay the

movant’s reasonable expenses incurred in making the motion, including attorney’s fees.”);

AngioDynamics, Inc. v. Biolitec AG, 305 F. Supp. 3d 300, 308 (D. Mass. 2018).

            38.      Accordingly, Frito-Lay respectfully requests that the Honorable Court order the

Plaintiff to pay reasonable expenses to Frito-Lay for costs and expenses incurred with respect to

Ms. Fontaine’s deposition to which she failed to appear, as well as costs and expenses associated

with this pleading, including attorney’s fees.

            39.      Should this Motion and the accompanying relief be granted, Frito-Lay would

respectfully request it be permitted to submit documentation as to the costs and attorney’s fees

with respect to Ms. Fontaine’s deposition and as to costs and fees incurred in bringing this

pleading within fourteen (14) days of the issuance of the Order granting said Motion.



{C2139853.2 }                                         13
                Case 1:19-cv-11993-NMG Document 35 Filed 10/05/20 Page 14 of 15



                                              CONCLUSION

            40.      For the foregoing reasons, Frito-Lay respectfully requests that the Honorable

Court grant its Motion to Dismiss and Request for Sanctions. Ms. Fontaine cannot continue this

action given that she is not the personal representative of the Estate. Even if she could prosecute

this action, given her repeated failures to prosecute – including failing to appear at a properly

noticed deposition and failing to provide discovery responses despite a filing with the Court

stating dates certain for doing so – dismissal is appropriate at this time. Similarly, given the

Plaintiff’s behavior in this action, sanctions, including costs and attorney’s fees, are justified.

            41.      Undersigned counsel hereby certifies that he has complied with the provisions of

Local Rule 37.1. As outlined above, counsel for Frito-Lay attempted in good faith to resolve this

discovery dispute in accordance with the Rules. F.R.C.P. 37(a)(1); LR 37.1(a) and (b). On

September 30, 2020, Frito-Lay’s counsel contacted Plaintiff’s counsel to request a telephonic

meet-and-confer, pursuant to Local Rule 37.1. See, Declaration of David Johnston, attached as

Exhibit A. That telephonic meet-and-confer was held on the afternoon of October 1, 2020.

Counsel discussed the foregoing issues, with Plaintiff’s counsel confirming that Ms. Fontaine is

no longer communicating with him and that he cannot verify that she is the personal

representative of the Estate. Id.

                                    *****          *****          *****




{C2139853.2 }                                        14
                Case 1:19-cv-11993-NMG Document 35 Filed 10/05/20 Page 15 of 15



                                              Respectfully submitted,

                                              FRITO-LAY, INC.

                                              By Its Attorneys,
                                              SULLOWAY & HOLLIS, P.L.L.C.


DATED: October 5, 2020                        By: /s/ David W. Johnston
                                                      David W. Johnston, Esq. BBO#649325
                                                      9 Capitol Street
                                                      Concord, NH 03301
                                                      (603) 223-2800
                                                      djohnston@sulloway.com


                                  CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants.

                                              By: /s/ David W. Johnston
                                                      David W. Johnston, Esq.




{C2139853.2 }                                    15
